[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                 NOV 23, 2010
                               No. 10-11398                       JOHN LEY
                           Non-Argument Calendar                    CLERK
                         ________________________

                          Agency No. A097-959-585


PATRICIA LAZANO DE PADILLA,
OSCAR JAIME PADILLA MORENO,

                                                 lllllllllllllllllllll Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                 lllllllllllllllll llllRespondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         ________________________

                             (November 23, 2010)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Oscar Jaime Padilla and his wife, Patricia Lazano de Padilla, natives and
citizens of Colombia, petition for review of the decision of the Board of

Immigration Appeals that denied Padilla’s application for withholding of removal.

8 U.S.C. § 1231(b)(3). The Board found that Padilla was not a member of a

“particular social group.” We deny the petition.

      The Padillas challenge the findings that the social group fashioned by

Padilla was not “defined . . . with sufficient particularity” and was “insufficiently

socially visible.” The Padillas do not challenge the finding that their application

for asylum was untimely, which we lack jurisdiction to review. Mendoza v. U.S.

Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). With respect to the petition to

review the denial of withholding of removal, we deny the petition for Padilla’s

wife because the regulation for this form of relief does not provide for derivative

benefits. See 8 C.F.R. § 208.16(c); Delgado v. U.S. Att’y Gen., 487 F.3d 855, 862

(11th Cir. 2007).

      Substantial evidence supports the decision to deny Padilla’s application for

withholding of removal based on membership in a protected social group. A

group qualifies as a “particular social group” if its members share an immutable

characteristic and are visible socially. Castillo-Arias v. U.S. Att’y Gen., 446 F.3d

1190, 1196 (11th Cir. 2006). Padilla included as members of his social group

those professionals who were unwilling to collaborate and share their knowledge

                                           2
and skills with revolutionaries against the Colombian government. Although

members of Padilla’s proposed group might have undergone similar education and

training, their defining attribute is “[t]he risk of persecution” they face, which

“alone does not create a particular social group.” Id. at 1198. In addition, the

group described by Padilla lacks social visibility because countless persons could

declare membership based on any occupational skill they possess that is desired by

the revolutionaries.

      PETITION DENIED.




                                           3